MEMORANDUM **
Ramiro Garcia-Lemons, a native and citizen of Mexico, petitions for review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an immigration judge’s decision denying his motion to reopen. Our jurisdiction is governed by 8 U.S.C. § 1252. We review for abuse of discretion the denial of a motion to reopen, Celis-Castellano v. Ashcroft, 298 F.3d 888, 890 (9th Cir.2002), and de novo questions of law, Vasquez-Zavala v. Ashcroft, 324 F.3d 1105, 1107 (9th Cir.2003). We dismiss in part and deny in part the petition for review.
We lack jurisdiction to review the agency’s discretionary determination that Garcia-Lemons failed to show exceptional and extremely unusual hardship to a qualifying relative. See Martinez-Rosas v. Gonzales, 424 F.3d 926, 929-30 (9th Cir.2005).
The BIA acted within its discretion in affirming the IJ’s denial of Garcia-Lemons’ motion to reopen “[i]n light of the vague assertions and limited evidence submitted.” See 8 C.F.R. § 1003.23(b)(3).
Garcia-Lemons’ remaining contentions are unpersuasive.
PETITION FOR REVIEW DISMISSED in part; DENIED in part.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.